— Action by plaintiff Emily R. McCann to recover damages for personal injuries sustained when defendant’s car, in which she had been riding as a guest, backed up as she was alighting, throwing her to the ground. Also action by her husband to recover for medical expenses and loss of services. Appeal from judgment entered on a verdict in favor of defendant. Judgment reversed on the law and the facts and a new trial granted, with costs to abide the event, on the ground that the statements made by the trial justice in his charge to the jury were improper and prejudicial to the plaintiffs and deprived them of a fair trial. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.